FlLED
4f22f2019
Court oprpea|s
Division |
State of Washington

lN THE COURT OF APPEALS OF THE STATE OF WASH|NGTON

STATE OF WASH|NGTON, ) No. 78075-1-|
)
Respondent, )
) DIV|SION ONE
v. )
l
KOKEE VUDA JONES, ) UNPUBLISHED OPlNlON
)
Appel|ant. ) FlLED: Apri| 22, 2019
)

 

l\/lANN, A.C.J. - Kokee Jones Was sentenced to 161 months confinement for his
robbery, burglary, and assault convictions ln 2017, the Supreme Court granted Jones’s
personal restraint petition (PRP) due to an error in the calculation of his offender score
on the assault conviction. On remand, Jones filed a CrR 7.8 motion asking the trial
court to reconsider his sentence on all three convictions The trial court declined
Jones’s motion and resentenced him on the assault conviction alone. Jones appeals
We vacate the order denying Jones’s motion, convert the matter into a PRP, and
dismiss that PRP as untimely.

l.
ln 2009, a jury convicted Jones of robbery in the first degree, burglary in the first

degree, and assault in the second degree The trial court sentenced Jones to 161

No. 78075-1-|/2

months confinement, which we affirmed1 ln 2017, the Supreme Court granted Jones’s
PRP “on|y as to the calculation of the offender score for the second degree assault
conviction.” ln re Pers Restraint of Jones, No. 93565-3 (Wash. /-\ug. 2, 2017).

On remand, Jones filed a motion to vacate judgment under CrR 7.8(0)(2). l-le
argued that his motion was not time barred under RCW 10.70.090(1) because l_n_@_th_e
Personal Restraint of Liqht-Roth, 200 Wn. App. 149, 401 P.3d 459 (2017), held that
State v. O’Dell, 183 Wn.2d 680, 697, 358 P.3d 359 (2015) was a significant change in
the |aw. § RCW 10.73.100(6). The trial court denied Jones’s motion, corrected the
calculation of Jones’s offender score on his assault conviction, and resentenced Jones.

|l.

Jones’s only argument on appeal is that the trial court erred in not following the
mandatory procedures for reviewing his CrR 7.8 motion, This argument is immaterial
because the Supreme Court has since held that _O_Q_ej was not a significant change in
the law. ln re Pers. Restraint of Lioht-Roth, 191 Wn.2d 328, 330, 422 P.3d 444 (2018).
Therefore, Jones’s untimely motion should have been transferred to this court as a
PRP. CrR 7.8(c)(2). Accordingly, we vacate the order denying Jones’s motion, convert
the matter to a PRP, and dismiss the PRP as untimely.

The petition is dismissed

WE CONCUR: l /
M, O/ \AZ»MQ W/ 9 '

\/ /

 

1 State v. Jones, noted at 162 Wn. App. 1017 (2011).
_2_